DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeitler et al. (US Pub. No. 2009/0173885 A1).
As to claim 1, Zeitler teaches a method of manufacturing ceramic chips, the method comprising: (A) forming a plurality of dicing trenches on a ceramic wafer (#101 in Fig. 1 and in ¶ [0046], [0047]); (B) removing a surface in which the dicing trenches are formed by as much as a predetermined thickness to eliminate a rough surface, which is formed on an outer side of each of the dicing trenches when the dicing trenches are formed (“after cutting and grinding the ceramic wafer is polished” in ¶ [0046]); and (C) removing a surface opposite to the surface in which the dicing trenches are formed by as much as a predetermined thickness so that the wafer is individualized into a plurality of ceramic chips (removing #103 in Fig. 1 and in ¶ [0047]).  


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa et al.   (US 7,217,640 B2).
As to claim 1, Kurosawa et al. teaches a method of manufacturing ceramic chips, the method comprising: (A) forming a plurality of dicing trenches on a ceramic wafer (Fig. 5-8); (B) removing a surface in which the dicing trenches are formed by as much as a predetermined thickness to eliminate a rough surface, which is formed on an outer side of each of the dicing trenches when the dicing trenches are formed (Fig. 9 showing polishing away thickness); and (C) removing a surface opposite to the surface in which the dicing trenches are formed by as much as a predetermined thickness so that the wafer is individualized into a plurality of ceramic chips (Fig. 12 to 13).  
As to claim 2, Kurosawa et al. teaches before the operation (A) of forming the plurality of dicing trenches on the ceramic wafer, a rough grinding operation is performed on a top side of the ceramic wafer, in which the dicing trenches are to be formed (Fig. 4).  
As to claim 7, Kurosawa et al. teaches the rough surface formed on the outer side of each of the dicing trenches includes an inclined portion formed on the outer side of each of the dicing trenches to be inclined so that a width of each of the dicing trenches gradually increases (Fig. 6).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875